Citation Nr: 0510467	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  00-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impaired vision, right eye, following VA surgical treatment 
in April 1983.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active service from October 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to compensation under 38 U.S.C.A. § 1151 for impaired vision 
of the right eye following VA surgical treatment in April 
1983.

This matter was previously before the Board in June 2003 and 
March 2004, at which time it was remanded for additional 
development.


FINDING OF FACT

Medical evidence demonstrates additional loss of visual 
acuity that was not present before the 1983 surgery; however, 
the competent medical evidence demonstrates that VA was not 
at any fault for the veteran's current right eye problems as 
a result of the VA surgeries performed in 1983. 


CONCLUSION OF LAW

The criteria for compensation benefits for impaired vision, 
right eye, following VA surgical treatment in April 1983, 
pursuant to the provisions of 38 U.S.C.A. § 1151, have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2004).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the agency of original jurisdiction did 
not provide the veteran notice of the passage of the VCAA or 
the duty to notify him regarding his claim prior to the 
agency decision in March 2000.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim in a notification letter 
dated in March 2004.  The VA fully notified the veteran of 
what is required to substantiate such claim in the 
notification letter.  The VCAA letter along with the October 
2000 statement of the case and subsequent supplemental 
statements of the case notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  

The Board notes that the regulation implementing the current 
version of 38 U.S.C.A. § 1151 is effective September 2, 2004.  
See 69 Fed. Reg. 46433-34 (Aug. 2, 2004) (to be codified at 
38 C.F.R. § 3.361).  While the RO has not given the veteran 
notice of this regulation, the Board finds its consideration 
of that regulation, in the first instance, does not prejudice 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  This regulation merely codified the criteria already 
present in the statute, 38 U.S.C.A. § 1151, and the veteran 
was provided with the provisions of 38 U.S.C.A. § 1151, the 
governing statute, in the SSOC.  The Board also points out 
that the new regulation also includes several provisions 
already contained in the former regulation codifying 38 
U.S.C.A. § 1151-38 C.F.R. § 3.358-of which the veteran also 
has been apprised.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  In the 
present case, the evidence includes service medical records, 
VA medical records, including the pertinent hospital/surgical 
treatment records in 1983, VA examination report dated in 
July 2003, private medical records, and written statements 
from the veteran.  The Board notes that the last remand 
stated that the RO should obtain necessary authorization from 
the veteran to procure treatment records from the Jervey Eye 
Group from Dr. E. D. Jervey, including any opinion from Dr. 
Jervey that the veteran's eye sight would have gone bad 
regardless of his physical activity because of the type of 
implant that was used by VA.  However, in April 2004, the 
veteran provided a signed VA Form 21-4138 where he stated 
that VA should already have all the evidence and information 
to support his appeal and to seek more information from the 
sources that he submitted evidence from would only be 
repetitious.  In light of the veteran's statements, the Board 
finds that it does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  38 U.S.C.A. § 1151

The veteran is asserting a claim under 38 U.S.C.A. § 1151 for 
impaired vision, right eye, following VA surgical treatment 
in April 1983.  

The provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151 (West 2002).  Here, the veteran filed his 
claim after October 1, 1997, therefore, the regulations 
effective on October 1, 1997 apply in this case.  Under the 
provisions of 38 U.S.C.A. § 1151 (West 2002), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.361, 3.800(a) (2004).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  
See 38 C.F.R. § 3.358(c)(3) (1994).

Those interpretations and the cited regulatory provision were 
invalidated by the U.S. Court of Appeals for Veterans Claims 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom.  Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the aforementioned 
case law. The amendment was made effective on November 25, 
1991, the date the initial Gardner decision was issued. 60 
Fed. Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) 
(codified at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. See 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored. 63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board notes 
that, more recently, new regulations pertaining to 
disabilities resulting from VA negligence, which implement 
the post-Gardner changes to 38 U.S.C.A. § 1151, have been 
issued, and went into effect on September 2, 2004.  See 69 
Fed. Reg. 46,426 (Aug. 3, 2004).  In this case, the veteran's 
claim for benefits under 38 U.S.C.A. § 1151 was filed after 
the effective date of the amendment thereto.  Therefore, the 
1997 statutory amendment and the implementing regulatory 
revisions do apply.

Current applicable regulation provides that where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.361 
(2004).  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Review of the record shows that in January 1983, the veteran 
sought treatment at VA for difficulty seeing out of his right 
eye.  The diagnosis was cataract of the right eye.  According 
to VA records from January 1983 through March 1989, the 
veteran underwent an intracapsular cataract extraction with 
anterior chamber intraocular lens on April 5, 1983.  

On his first post-operative visit, the lens was found to be 
displaced with 12 diopters of a stigmatism with the superior 
haptics out of position.  He was admitted for re-position, 
which occurred on April 18, 1983.  According to the hospital 
report, the lens post-operatively, was tilted slightly 
anteriorly in the lateral aspect by vitreous bulge through 
the pupil; however, the lens was in satisfactory position.  
After two days of observation, the veteran's progress had 
improved and he was discharged in stable condition.  Follow-
up care from May 1983 through November 1984 noted good post-
operative positioning.  No complaints were noted.  VA eye 
examination in April 1988 noted 20/25 vision of the right 
eye.  No complaints noted in the report.  Examination of the 
right eye in a June 1989 VA report found 20/20 visual acuity.

No pertinent medical evidence was noted in the record until a 
March 1999 report from Dr. Hunter.  Dr. Hunter indicated that 
the veteran's best-corrected visual acuity of the right eye 
was 20/70.  Following examination, it was determined that the 
veteran had pseudophakic bullous keratopathy on the right 
side, which accounted for his decreased vision.  A September 
1999 medical record from Dr. Jervey noted a possible need for 
corneal transplant.  A second opinion was needed.  Medical 
record from Dr. Stokes dated in April 2000 also indicated 
that the veteran had pseudophakic bullous keratopathy.  The 
veteran was advised that if he wanted to improve his vision, 
he would have to consider having a conreal transplant.  His 
lens implant may need to be replaced at the same time.  

Record from Dr. Ballinger dated in October 2001 noted that 
the veteran gave a one and a half year history of 
significantly blurred vision of the right eye, which was 
confirmed by the doctor as advanced corneal edema possibly 
associated with the anterior chamber lens that was present.  
Dr. Ballinger indicated that the only means of rehabilitating 
this eye was a corneal transplant with intraocular lens 
exchange, which was performed in December 2000.  VA 
examination dated in July 2003 noted that the veteran's 
visual acuity corrected or uncorrected for the right eye was 
at 22/100.  He also had poor refractive findings of the right 
eye.  

In his personal hearing before a Decision Review Officer in 
September 2001, the veteran indicated that he believed that 
his current right eye problems were caused by VA surgery in 
1983.  He essentially stated that he believes that VA 
incorrectly performed the surgery in 1983 by cutting the hole 
too large, which caused the lens not to remain in the 
position that they put it.  Because the lens was out of 
position, this later caused the blindness in his right eye.  

In applying pertinent VA laws and regulations to the facts of 
this case, the evidence certainly demonstrates that the 
veteran's current right eye problems are greater than those 
he had in 1983, prior to the surgery.  His current visual 
acuity of the right eye is 22/100 and is diagnosed as having 
pseudophakic bullous keratopathy.  However, there is conflict 
of medical evidence in determining whether VA treatment or 
surgery caused the veteran's current right eye problems.  

In this case, there are two theories as to how the VA surgery 
caused his current right eye disorder.  One, that the surgery 
itself caused his current right eye injury.  Two, that, even 
if the surgery was done correctly, VA's insertion of a 
antechamber intraocular lens in the 1983 surgery caused his 
current right eye problems. 

VA examination report dated in July 2003 indicated that after 
review of the medical record and examination of the veteran, 
the surgeries performed by VA on April 5, 1983 and April 17, 
1983 did not cause any additional disability to the right 
eye.  In support for his opinion, the examiner discussed how 
examination of the right eye in June 1989 found vision to be 
20/20.  This was a full six years after the initial 
surgeries.  

Dr. Ballinger indicated in a September 2003 medical record 
that it was his opinion that the veteran's corneal 
decompensation of the right eye was associated with his 
original cataract surgery in 1983.  However, he indicated 
that it was impossible to state with any certainty that it 
was due to problems encountered during the surgery itself or 
possibly associated with the intraocular lens type that was 
used at the time of the surgery.  There is no other 
examiner's opinion of record.  

Based upon the above medical evidence, it appears that the 
surgeries performed in 1983 did not cause his current right 
eye problems.  Dr. Ballinger's opinion is not competent as he 
could not state with any specificity that the surgery itself 
caused the veteran's disability.  In contrast, the VA 
examiner's July 2003 opinion was based upon examination of 
the veteran and review of the medical records.  The examiner 
noted that the surgical complication from the first surgery 
was detected and corrected in a timely and skillful manner.  
Furthermore, his opinion was supported by medical evidence 
showing that the veteran did not have visual acuity problems 
with his right eye until at least more than 6 years after the 
surgeries.  As such, it appears that the surgical procedures 
performed in 1983 did not cause the veteran's current right 
eye problems.  

As for the theory that VA's use of a antechamber intraocular 
lens in the 1983 surgery caused his current right eye 
problems, medical records from Dr. Ballinger dated in October 
2001 and July 2003 tend to indicate that the lens used on the 
veteran factored into his current right eye problems.  
Specifically, Dr. Ballinger indicated in July 2003 that the 
lens used in the 1983 surgery, the Azar anterior chamber 
lens, had been discontinued because it had been associated 
with an increased incidence of corneal decompensation.  In 
addition, VA examination report dated in July 2003 noted that 
the veteran began to experience one of the complications for 
the use of antechamber intraocular lens.  

Even if the use of the antechamber intraocular lens in the 
1983 surgery caused his current right eye problems, the 
competent medical evidence demonstrates that VA was not at 
any fault for using this lens at that time and the veteran's 
eventual right eyes problems were not reasonable foreseeable.  
VA examination report dated in July 2003 noted that at the 
time of the 1983 surgeries, the intraocular capsular 
extraction and anterior chamber implantation technique was an 
accepted standard of care for cataracts at that time.  The 
procedure itself was not without complications, one of which 
was corneal decompensation.  Even though the risk factor 
existed, which patient would suffer this complication could 
not be reasonably predicted at the time of surgery.  

Although Dr. Ballinger's medical statements indicated that 
the anterior chamber lens used had been discontinued because 
it had been associated with an increased incidence of corneal 
decompensation, he did not state or otherwise opine that VA 
was at fault for using this lens in 1983 or that VA would 
have known back then that the veteran would have his current 
right eye problems due to that lens.  In short, it appears 
that even if using the anterior chamber lens caused his right 
eye problems, VA was not in any way at fault for using the 
lens in the 1983 surgery.  

The veteran is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994). However, the veteran is not competent 
to offer medical opinion as to cause or fault of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The medical evidence demonstrates worse 
visual acuity of the right eye currently than before the 1983 
surgery that may have been caused by the insertion of the 
anterior chamber lens used in the 1983 surgery; however, 
competent medical evidence demonstrates that VA was not in 
any way at fault for using the lens in the 1983 surgery as 
that was the acceptable standard for that type of surgery at 
that time.  

Based upon the above, the Board finds that the evidence is 
not evenly balanced in this case and concludes that the 
criteria for compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2004).  


ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for impaired vision, right eye, 
following VA surgical treatment in April 1983 is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


